PER CURIAM.
The defendants, Fernandez and Diaz, appeal their judgments and sentences for the crimes of (1) aiding and assisting in the conducting of a lottery, and (2) the possession of lottery paraphernalia. The points raised urge reversal upon the denial of their motions to suppress the evidence seized under a search warrant and their motion to reveal the identity of a confidential informant. Fernandez urges that his sentence to eight months in the county jail, as a condition of probation, was unlawful. Diaz urges that with regard to his participation, the evidence was insufficient to support the finding of guilty. We find no error upon any of the points advanced and we affirm.
Affirmed.